[Cite as State v. Allen, 2022-Ohio-488.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                       CLARK COUNTY

 STATE OF OHIO                                   :
                                                 :
          Plaintiff-Appellee                     :   Appellate Case No. 2021-CA-37
                                                 :
 v.                                              :   Trial Court Case No. 2020-CR-414
                                                 :
 JAMES ALLEN                                     :   (Criminal Appeal from
                                                 :   Common Pleas Court)
          Defendant-Appellant                    :
                                                 :

                                            ...........

                                           OPINION

                           Rendered on the 18th day of February, 2022.

                                            ...........

ANDREA K. BOYD, Atty. Reg. No. 0074332, Assistant Prosecuting Attorney, Ohio
Attorney General’s Office, 30 East Broad Street, 23rd Floor, Columbus, Ohio 43215
       Attorney for Plaintiff-Appellee

KEVIN L. LENNEN, Atty. Reg. No. 0038993, 120 West Second Street, Suite 820, Dayton,
Ohio 45402
      Attorney for Defendant-Appellant

                                           .............
                                                                                            -2-


DONOVAN, J.

      {¶ 1} Defendant-appellant James Allen appeals his conviction for one count of

assault, in violation of R.C. 2903.13(A), a misdemeanor of the first degree; one count of

disrupting public services, in violation of R.C. 2923.02 and 2909.04, a felony of the fifth

degree; and one count of menacing by stalking, in violation of R.C. 2903.211, a felony of

the fourth degree.

      {¶ 2} On July 21, 2020, Allen was indicted for three counts of aggravated burglary,

three counts of kidnapping, three counts of attempted rape, two counts of assault, three

counts of disrupting public services, one count of felonious assault, and one count of

menacing by stalking. All of the offenses were related to incidents that occurred over the

course of several days in early November 2019 involving Allen’s ex-girlfriend, R.R.

      {¶ 3} On June 10, 2021, Allen pled guilty to one count of assault, one count of

disrupting public services, and one count of menacing by stalking. In exchange for

Allen’s guilty pleas, the State dismissed the remaining counts in the indictment, and the

parties agreed to jointly recommend an aggregate sentence of 24 months in prison.

Allen also agreed to waive a presentence investigation report and to proceed directly to

sentencing.

      {¶ 4} The      trial   court   rejected   the   parties’   joint   24-month   sentencing

recommendation; instead, it imposed six months for assault; 12 months for disrupting

public services; and 18 months for menacing by stalking. The trial court ordered that

Allen’s sentences for disrupting public services and menacing by stalking be served

consecutively, and that his sentence for assault be served concurrently to those

sentences, for an aggregate sentence of 30 months in prison.
                                                                                          -3-


       {¶ 5} Allen appeals.

       {¶ 6} Allen’s first assignment of error states:

       THE SENTENCE OF THE TRIAL COURT IS CONTRARY TO LAW SINCE

       IT DID NOT CONSIDER THE PURPOSES AND PRINCIPLES OF FELONY

       SENTENCING        AS    SET    FORTH      IN      O.R.C.   2929.11   OR   THE

       SERIOUSNESS AND RECIDIVISM FACTORS OF O.R.C. 2929.12.

       {¶ 7} Allen contends that the sentence imposed by the trial court was contrary to

law because the record establishes that the court failed to properly consider the

sentencing factors set forth in R.C. 2929.11 and R.C. 2929.12. On that basis, Allen

argues that his sentence should be modified.

       {¶ 8} To the extent that Allen seeks to have this Court modify his sentence, we

emphasize that the Supreme Court of Ohio has clarified an appellate court's review of a

felony sentence under R.C. 2953.08(G)(2). State v. Jones, 163 Ohio.St.3d 242, 2020-

Ohio-6729, 169 N.E.3d 649, ¶ 39.            The Supreme Court determined that R.C.

2953.08(G)(2)(a) “clearly does not provide a basis for an appellate court to modify or

vacate a sentence if it concludes that the record does not support the sentence under

R.C. 2929.11 and R.C. 2929.12 because * * * R.C. 2929.11 and R.C. 2929.12 are not

among the statutes listed in the provision.” Id. at ¶ 31.         Thus, the Supreme Court

concluded that an appellate court may not modify or vacate a felony sentence based upon

a finding by clear and convincing evidence that the record does not support the trial court's

“findings” under R.C. 2929.11 and R.C. 2929.12. Id. at ¶ 42 (“Nothing in R.C.

2953.08(G)(2) permits an appellate court to independently weigh the evidence in the

record and substitute its judgment for that of the trial court concerning the sentence that
                                                                                          -4-


best reflects compliance with R.C. 2929.11 and 2929.12.”).

       {¶ 9} In Jones, the Supreme Court also confirmed that R.C. 2953.08(G)(2)(b) does

not provide a mechanism for an appellate court to modify or vacate a felony sentence

based upon a finding that the sentence is “contrary to law” because it clearly and

convincingly is not supported by the record under R.C. 2929.11 and R.C. 2929.12. Id. at

¶ 32-39. “As a result of the Supreme Court's holding in Jones, when reviewing felony

sentences that are imposed solely after considering the factors in R.C. 2929.11 and R.C.

2929.12, we shall no longer analyze whether those sentences are unsupported by the

record. We simply must determine whether those sentences are contrary to law.” State

v. Dorsey, 2d Dist. Montgomery No. 28747, 2021-Ohio-76, ¶ 18. “A sentence is contrary

to law when it does not fall within the statutory range for the offense or if the trial court

fails to consider the purposes and principles of felony sentencing set forth in R.C. 2929.11

and the sentencing factors set forth in R.C. 2929.12.” Id., citing State v. Brown, 2017-

Ohio 8416, 99 N.E.3d 1135 (2d Dist.).

       {¶ 10} The record demonstrates that the prison terms imposed by the trial court in

this case were within the statutory range and that the trial court specifically considered

the requisite statutory factors in R.C. 2929.11 and R.C. 2929.12 when it fashioned Allen's

aggregate sentence. Although the transcript of the sentencing hearing establishes that

the trial court failed to specifically address the sentencing factors in R.C. 2929.11 and

R.C. 2929.12, absent an affirmative showing to the contrary, an appellate court will

generally presume that the trial court did consider the statutory factors. State v. Money,

2d Dist. Clark No. 2009-CA-119, 2010-Ohio-6225, ¶ 10.           This presumption may be

rebutted by an affirmative showing that the trial court failed to consider the factors, or by
                                                                                             -5-


demonstrating the chosen sentence is “strikingly inconsistent” with the applicable factors.

Id. Furthermore, the trial court stated the following in its judgment entry of conviction:

              The Court considered the record, oral statements of counsel, the

       defendant’s statement, the principles and purposes of sentencing under

       Ohio Revised Code Section 2929.11, and then balanced the seriousness

       and recidivism factors under Ohio Revised Code Section 2929.12.

       {¶ 11} Additionally, the trial court stated that Allen had a history of criminal

convictions in Clark County for breaking and entering, burglary, criminal trespass,

possession of cocaine, theft with an elderly specification, and forgery. Disposition Tr. 16.

The trial court also found that with respect to his previous convictions, Allen had served

“four separate and distinct prison terms.” Id. Thus, Allen cannot demonstrate that his

sentence was clearly and convincingly contrary to law, and his sentence must therefore

be affirmed. See State v. Burks, 2d Dist. Clark No. 2019-CA70, 2021-Ohio-224, ¶ 9.

Under Jones, this ends the inquiry regarding the individual and aggregate sentences.

       {¶ 12} Allen’s first assignment of error is overruled.

       {¶ 13} Allen’s second assignment of error states:

       THE TRIAL COURT COMMITTED ERROR WHEN IT IMPOSED

       MAXIMUM AND CONSECUTIVE SENTENCES WITHOUT ADEQUATE

       JUSTIFICATION.

       {¶ 14} Allen argues that the trial court erred when it imposed maximum

consecutive sentences.     Because we have already found that Allen’s individual and

aggregate sentences were not contrary to law in our analysis of the previous assignment

of error, we need only determine if the trial court erred when it imposed consecutive
                                                                                          -6-


sentences.

       {¶ 15} In general, it is presumed that prison terms will be served concurrently. R.C.

2929.41(A); State v. Bonnell, 140 Ohio St.3d 209, 2014-Ohio-3177, 16 N.E.3d 659, ¶ 16,

23 (“judicial fact-finding is once again required to overcome the statutory presumption in

favor of concurrent sentences”). However, after determining the sentence for a particular

crime, a sentencing judge has discretion to order an offender to serve individual counts

of a sentence consecutively to each other or to sentences imposed by other courts. State

v. Dillon, 2d Dist. Greene No. 2020-CA-4, 2020-Ohio-5031, ¶ 44.

       {¶ 16} R.C. 2929.14(C)(4) permits a trial court to impose consecutive sentences if

it finds that (1) consecutive sentencing is necessary to protect the public from future crime

or to punish the offender, (2) consecutive sentences are not disproportionate to the

seriousness of the offender's conduct and to the danger the offender poses to the public,

and (3) any of the following applies:

       (a) The offender committed one or more of the multiple offenses while the

       offender was awaiting trial or sentencing, was under a sanction imposed

       pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or

       was under post-release control for a prior offense.

       (b) At least two of the multiple offenses were committed as part of one or

       more courses of conduct, and the harm caused by two or more of the

       multiple offenses so committed was so great or unusual that no single

       prison term for any of the offenses committed as part of any of the courses

       of conduct adequately reflects the seriousness of the offender's conduct.

       (c) The offender's history of criminal conduct demonstrates that consecutive
                                                                                          -7-


       sentences are necessary to protect the public from future crime by the

       offender.

       {¶ 17} In imposing consecutive sentences, the trial court made the required

statutory findings.     The court found, both orally and in its judgment entry, that

consecutive sentences were necessary to protect the public or to punish Allen and that

consecutive sentences were not disproportionate to the seriousness of his conduct and

to the danger that he posed to the public. Additionally, the court found that Allen's history

of criminal conduct demonstrated that consecutive sentences were necessary to protect

the public from future crime by him. As previously stated, the trial court found that Allen

had a history of criminal convictions in Clark County for breaking and entering, burglary,

criminal trespass, possession of cocaine, theft with an elderly specification, and forgery.

Disposition Tr. 16. The trial court also found that with respect to his previous convictions,

Allen had served “four separate and distinct prison terms.” Id. Notably, the 24-month

sentence recommended by the parties necessarily contemplated a consecutive term.

       {¶ 18} Upon review of Allen's criminal history, we cannot conclude that the trial

court's finding was clearly and convincingly unsupported by the record. The record

amply supported the trial court's conclusion that Allen's history of criminal conduct

demonstrated that consecutive sentences were necessary to protect the public from

future crime by him.

       {¶ 19} Allen’s second assignment of error is overruled.

       {¶ 20} Both of Allen’s assignments of error having been overruled, the judgment

of the trial court is affirmed.

                                      .............
                                     -8-


WELBAUM, J. and EPLEY, J., concur.




Copies sent to:

Andrea K. Boyd
Kevin L. Lennen
Hon. Douglas M. Rastatter